DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US PUB 2003/0132752), hereinafter Johnson.

With respect to claim 1, Johnson discloses a method for automatically testing a relay (See the abstract of Johnson), the method comprising: applying power to a testing device for automatically testing the relay (See paragraph [0039] of Johnson); determining a position of a selector switch based on a user selection for testing (See paragraph [0099] in view of claim 22 of Johnson); selectively energizing the relay based on the position of the selector switch (See paragraph [0078] of Johnson); detecting, by a hardware processor (See the microprocessor disclosed in paragraph [0008] of Johnson), an energize status signal from the selector switch (See paragraph [0078] in view of paragraph [0008] of Johnson); testing, by the hardware processor and based at least on the energize status signal (See paragraph [0095] of Johnson), a control coil or a contact of the relay to generate a test result (See paragraph [0040] of Johnson); and displaying, using display, the energize status signal and the test result (See paragraphs [0058] and [0117] of Johnson).
With respect to claim 2, Johnson discloses the method according to claim 1, further comprising: identifying an additional coil or an additional contact of the relay for testing; testing, in response to said identifying, the additional coil or the additional contact to generate an additional test result; and further displaying, contemporaneously with displaying the energize status signal and the test result, the additional test result (See the methodology of figure 7B in view of figure 8 of Johnson).
With respect to claim 4, Johnson discloses the method according to claim 1, wherein the position of the selector switch comprises an energized test position and a de-energized test position (See paragraph [0008] in view of claims 1 and 25 of Johnson).
With respect to claim 8, Johnson discloses a testing device for testing a relay, comprising: an ON/OFF switch for applying power to the testing device for automatically testing the relay (See paragraphs [0039] and [0108] of Johnson); an energize test selector switch for selectively energizing the relay based on a position of the energize test selector switch (See paragraph [0078] of Johnson), wherein the position is determined based on a user selection for testing (See the microprocessor disclosed in paragraph [0008] of Johnson); a processor (See the microprocessor disclosed in paragraph [0008] of Johnson) and a memory coupled to the processor (See paragraph [0042] of Johnson), the memory storing instructions (See paragraph [0042] in view of the abstract of Johnson), when executed by the processor (See paragraph [0042] in view of the abstract of Johnson), comprising functionality for: detecting an energize status signal from the energize test selector switch (See paragraph [0078] in view of paragraph [0008] of Johnson); and testing, based at least on the energize status signal (See paragraph [0095] of Johnson), a control coil or a contact of the relay to generate a test result (See paragraph [0040] of Johnson); and a display for displaying the energize status signal and the test result (See paragraphs [0058] and [0117] of Johnson).
With respect to claim 9, Johnson discloses the testing device according to claim 8, further comprising: identifying an additional coil or an additional contact of the relay for testing; testing, in response to said identifying, the additional coil or the additional contact to generate an additional test result; and further displaying, contemporaneously with displaying the energize status signal and the test result, the additional test result (See the methodology of figure 7B in view of figure 8 of Johnson).
With respect to claim 11, Johnson discloses the testing device according to claim 8, wherein the position of the selector switch comprises an energized test position and a de-energized test position (See paragraph [0008] in view of claims 1 and 25 of Johnson).
With respect to claim 15, Johnson discloses a non-transitory computer readable medium (CRM) storing instructions executable by a computer processor for testing a relay (See paragraph [0042] of Johnson), the instructions, when executed by the computer processor (See paragraph [0042] in view of the abstract of Johnson), comprising functionality for: applying power to a testing device for automatically testing the relay (See paragraph [0039] of Johnson); determining a position of a selector switch based on a user selection for testing (See paragraph [0099] in view of claim 22 of Johnson); selectively energizing the relay based on the position of the selector switch (See paragraph [0078] of Johnson); detecting an energize status signal from the selector switch (See paragraph [0078] in view of paragraph [0008] of Johnson); testing, based at least on the energize status signal, a control coil or a contact of the relay to generate a test result (See paragraph [0040] of Johnson); and displaying, using a display, the energize status signal and the test result (See paragraphs [0058] and [0117] of Johnson).
With respect to claim 16, Johnson discloses the non-transitory CRM (See paragraph [0042] of Johnson) according to claim 15, the instructions, when executed by the computer processor, further comprising functionality for: identifying an additional coil or an additional contact of the relay for testing; testing, in response to said identifying, the additional coil or the additional contact to generate an additional test result; and further displaying, contemporaneously with displaying the energize status signal and the test result, the additional test result (See the methodology of figure 7B in view of figure 8 of Johnson).
With respect to claim 18, Johnson discloses the non-transitory CRM according to claim 15, wherein the position of the selector switch comprises an energized test position and a de-energized test position (See paragraph [0008] in view of claims 1 and 25 of Johnson).


Allowable Subject Matter
Claims 3, 5-7, 10, 12, 13, 14, 17, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record neither shows nor suggests the combination of method steps wherein the relay comprises 11 pins.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of method steps of selectively energizing the relay comprising: determining a position of an AC/DC switch based on a further user selection for energizing the relay; and applying a control voltage to the relay based on the position of the AC/DC switch.
Claims 6 and 7 depend from objected to claim 5 and are therefore also objected to.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural element wherein the relay comprises 11 pins.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein an AC/DC switch for applying a control voltage to the relay based on a position of the AC/DC switch, wherein the position is determined based on a further user selection for energizing the relay. 
Claims 13 and 14 depend from objected to claim 12 and are therefore also objected to.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein the relay comprises 11 pins.
With respect to claim 19, the prior art of record neither shows nor suggests the combination of structural elements comprising selectively energizing the relay comprising: determining a position of an AC/DC switch based on a further user selection for energizing the relay; and applying a control voltage to the relay based on the position of the AC/DC switch.
Claim 20 depends from objected to claim 19 and is therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0130274 discloses an isolation contactor state control system.
US PUB 2015/0135016 discloses a modular overload relay assembly with a modular 
communication and human interface module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858